Pfeifer, J.,
concurring in part and dissenting in part.
{¶ 118} I concur in paragraph one of the syllabus and agree with the main thesis of the majority opinion that the record does not contain evidence of specific unauthorized-practice-of-law violations.
{¶ 119} In Cleveland Bar Assn. v. CompManagement, Inc., 104 Ohio St.3d 168, 2004-Ohio-6506, 818 N.E.2d 1181, this court acceded to allowing nonattorneys to perform tasks that amount to the practice of law. I dissented to that opinion. Id. at ¶ 72-73. Today the majority opinion appears to allow even more latitude to nonattorneys who facilitate workers’ compensation claims.
{¶ 120} I concur in part and dissent in part.
Garvin & Hickey, L.L.C., Preston J. Garvin, Michael J. Hickey, and Sandee E.B. Reim; Bricker & Eckler, L.L.P., and Thomas R. Sant; Vorys, Sater, Seymour & Pease, L.L.P., Robert A. Minor, and Robin Obetz; Squire, Sanders & Dempsey, L.L.P., Steven M. Loewengart, and Greta M. Kearns, in support of respondents, for amici curiae Ohio Chamber of Commerce, Ohio Chapter of the National Federation of Independent Business, Ohio Farm Bureau Federation, Ohio Manufacturers Association, Ohio Self-Insurers’ Association, and Council of Smaller Enterprises.
Zeiger, Tigges & Little, L.L.P., John W. Zeiger, Steven W. Tigges, and Stuart G. Parsell, in support of respondents, for amici curiae Service Association of Ohio, Ohio Association of Better Business Bureaus, Ohio Newspaper Association, Dayton Area Chamber of Commerce, Findlay-Hancock County Chamber of Commerce, Springfield-Clark County Chamber of Commerce, Southeastern Franklin County Chamber of Commerce, Youngstown/Warren Regional Chamber, St. Marys Area Chamber of Commerce, Columbus Medical Association, Columbus Chamber of Commerce, County Commissioners Association of Ohio, Cincinnati USA Regional Chamber, Greater Akron Chamber of Commerce, Ohio School Boards Association, National Employers Network Alliance, Ohio Home Builders Association, Ohio Small Business Association, Ohio Automobile Dealers Association, Employers’ Association, Ohio Contractors Association, Ohio Restaurant Association, Ohio Dental Association, Independent Insurance Agents of Ohio, Inc., Ohio Pharmacists Association, Ohio Association of Public Treasurers, Builders Exchange, Inc., Ohio Association of Convenience Stores, Builders Exchange of East Central Ohio, Ohio Savings Financial Corporation, Consulting Services Employee Benefits Agency of Ohio, Inc., Dayton Tooling and Manufacturing Association, Poly-Foam International, Inc., Ohio Pawnbrokers Association, Ohio Ready Mixed Concrete Association, National Electrical Contractors Association Ohio Conference L.L.C., National Retail Hardware Association, North American Employers’ Council, Inc., Ohio Council of Retail Merchants, Ohio Grocers Association, Ohio Health Care Association, Ohio Association of Health Underwriters, Ohio Optometric Association, Ohio Land Title Association, Workers’ Compensation Forum, Ohio-Michigan Equipment Dealers Association, East Central Ohio Food Dealers Association, Ohio Petroleum Retailers & Repair Association, Ohio Hospitals Group Rated Workers’ Compensation, Inc., Ohio Tire Dealers and Retreaders Association, Ohio Township Association, Ohio Trucking Association, Professional Insurance Agents Association of Ohio, Inc., Ohio Nursery and Landscape Association, Inc., Ohio Wholesale Marketers Association, Community Bankers Association of Ohio, Ohio Library Council, Ohio Lawn Care Association, Ohio Auto & Truck Recyclers Association, Union Metal Corporation, Association of Philanthropic Homes, Housing and Services for the Aging, Ohio Construction Suppliers Association, American Rental Association of Ohio, Air Conditioning Contractors of America — Ohio Chapter, Ohio Automatic Merchandisers Association, Wholesale Beer and Wine Association of Ohio, Allied Construction Industries, Ohio Association of McDonald’s Operators, Ohio Veterinary Medical Association, Ohio Bakers Association, Ohio Counsel of Behavioral Healthcare Providers, Ohio Golf Course Owners Association, Greater Cleveland Chapter of National Electrical Contractors Association, Ohio Association of Plumbing Heating Cooling Contractors, Inc., Associated Builders and Contractors Ohio Valley Chapter, Bowling Centers Association of Ohio, National Association of Theatre Owners of Ohio, Miami Valley Risk Management Association’s Workers’ Compensation Group Rating Plan, American Council of Engineering Companies of Ohio, and Ohio Association of School Business Officials.